Citation Nr: 1431181	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-26 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

	
1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for migraines, for purposes of accrued benefits. 

2. Whether new and material evidence was received to reopen the claim of entitlement to service connection for mechanical neck pain syndrome, for purposes of accrued benefits. 

3. Whether new and material evidence was received to reopen the claim of entitlement to service connection for mechanical low back pain syndrome, for purposes of accrued benefits. 

4. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

5. Entitlement to service connection for the cause of the Veteran's death.

6. Entitlement to nonservice-connected death pension benefits. 

7. Entitlement to a rating in excess of 30 percent for retinal detachment right eye, status post repair, for purposes of accrued benefits. 

8. Entitlement to a compensable rating for chondromalacia patella of the right knee, for purposes of accrued benefits. 

9. Entitlement to a compensable rating for chondromalacia patella of the left knee, for purposes of accrued benefits. 




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997. He died in August 2007, and the appellant is his surviving spouse. She has appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2007 rating decision, just prior to the Veteran's death, the RO determined that new and material evidence had not been received to reopen the claims of service connection for mechanical low back and neck syndromes, as well as for migraine headaches. The RO also deferred increased rating claims for chondromalacia of the right and left knees, and retinal detachment right eye for compensation examination to determine the extent of the disabilities. At the time of the Veteran's death, the several claims for increased ratings along with the claims to reopen service connection were not final adjudications since the one year expiration of the rating adjudication of the claims in August 2007 had not occurred. 38 C.F.R. § 3.1000(d)(5). See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a Veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death). 

The appellant has filed a timely accrued benefits claim following the Veteran's death. As a result, the entirety of the claims which were not finally adjudicated, to include adjudication by the Board, are before the Board for accrued benefits purposes, as indicated on the title page. The issue of service connection for the cause of death is part and parcel of the appellant's claim for death benefits. 

In July 2013, a Travel Board hearing was held at the RO before the undersigned Veterans' Law Judge. At the hearing, additional evidence was submitted by the appellant, with a corresponding waiver of agency of original jurisdiction consideration. See 38 C.F.R. § 21.1304 (2013). 
The issue of service connection for the cause of death, as well as the claims to reopen service connection for mechanical back and neck pain syndromes, and migraines for accrued benefits purposes are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development. 


FINDINGS OF FACT

1. There is no evidence that the retinal detachment right eye resulted in anatomical loss of the right eye, and his left eye disorder was not service-connected. 

2. There is no evidence that the chondromalacia patella of the right and left knees was manifested by even slight recurrent subluxation or instability.

3. At the time of the Veteran's death, service connection was in effect for retinal detachment right eye, evaluated as 30 percent disabling; and noncompensable evaluations for right and left chondromalacia patella; his combined service connected disability rating was 30 percent. 

4. The Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death. 

5. The appellant and Veteran were married in December 2006, less than one year before he died in August 2007; there is no evidence indicating that a child was born to the appellant and the Veteran. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for retinal detachment right eye, status post repair, for purposes of accrued benefits have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2013); 38 C.F.R. §4.84a, Diagnostic Codes 6008 and 6074 (as in effect prior to December 10, 2008). 

2. The criteria for a compensable rating for chondromalacia patella of the right knee for accrued benefit purposes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2013).

3. The criteria for a compensable rating for chondromalacia patella of the left knee for accrued benefit purposes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2013).

4. The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22 (2013); Sabonis v. West, 6 Vet. App. 426, 430. 

5. The criteria for entitlement to death pension benefits have not been met. 38 U.S.C.A. § 103 (c)(West 2002); 38 C.F.R. §§ 3.1(j), 3.3 (2013); Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Duty to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486. 

The Board notes that the appellant's claim for death pension and DIC benefits under 38 C.F.R. § 1318 has been decided based on law and not the facts of this case. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in a May 2007 letter the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The August 2007 deferred adjudication of the increased ratings claims, pending compensation examinations for evaluation of those disabilities. However, the Veteran died in August 2007 prior to final adjudication of his claims. Another notice letter was sent in September 2007, specific to the increased rating claims, the RO yet unaware of the Veteran's death. 

The RO provided the appellant with notice by a letter dated in May 2011. The notification complied with the requirements of Quartuccio, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini. Additionally, in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that with regard to Dependency and Indemnity Compensation (DIC) claims (including claims for accrued benefits), section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. The May 2011 VCAA letter also informed the appellant of the information and evidence necessary to substantiate her claims for accrued benefits purposes per Hupp.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA has assisted the appellant in obtaining evidence. The claims file contains service records and post-service medical records, including from VA. Regarding an examination, unfortunately prior to the Veteran's death VA was unable to afford him compensation examinations to evaluate his disabilities for increased rating purposes. The Board finds that no further assistance is necessary here. Specifically, because entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present, such as VA treatment records in the Veteran's claims file when the Veteran died. See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999). In other words, the outcome of the appellant's accrued-benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death. Because there is no additional evidence that may be added to the file, no evidentiary development is necessary.


Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an Appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). 

For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). The Veteran filed increased rating claims, including for retinal detachment right eye in January 2007; his claims were pending at the time of his death in August 2007. 


Rating in Excess of 30 Percent
for Retinal Detachment Right Eye,
for Accrued Benefits Purposes

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Concerning the Veteran's retinal detachment right eye, it was evaluated as 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Codes (DC's) 6008-6074. See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). It is rated as if the residual condition is impairment of central visual acuity under DC 6074. 

The Board notes that the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008, which was after the Veteran's death in August 2007. The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008. See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008). Since the Veteran's claim was filed before that date the changes are not applicable. 

Under DC 6074, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008). Under these criteria, impairment of central visual acuity is evaluated from noncompensable (0 percent) to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008). Under Diagnostic Code 6074, the maximum schedular rating for blindness in one eye, having only light perception, is 30 percent, absent evidence of blindness in the nonservice-connected eye. 38 C.F.R. § 3.84a, Diagnostic Code 6074. 

Following an August 2007 rating decision, a VA medical examination of the eye was scheduled to be performed, but the Veteran's death ensued. As a result, regrettably there is an absence of medical evidence to evaluate the Veteran's right eye disability. 

It is noted that service connection for retinal detachment of the right eye status post repair was granted in October 2001. The Veteran's medical history shows that he had several surgeries for right retinal detachment. In a January 2005 VA examination he reported that he was able to see some out the right eye with glasses, but there were figure distortions. Then, his best corrected visual acuity on the right was light perception, and retinal detachments status post several surgeries and macular and retinal edema was diagnosed. The left eye refractive error was 20/60-70, with a diagnosis of retinoschesis and refractive error. 

It is important to point out that service connection was not in effect for the Veteran's left eye disability, and there is no evidence to show that he was blind in the left eye. As a result the Veteran's left eye vision was considered normal (20/40 or better) when evaluating the right eye for compensation purposes, and the provisions pertaining to compensation for the combination of service-connected and nonservice-connected disabilities, where blindness in each eye is shown, do not apply. See 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. App. 248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 (1999). 

Under DC 6066 a 40 percent disability rating could only be warranted when there is anatomical loss of the right eye, since visual acuity for the (nonservice-connected) left eye is automatically deemed to be 20/40. See 38 C.F.R. § 4.84a. However, this is not shown by the record. The Veteran was receiving a 30 percent rating for his service-connected right eye, and he was not service connected for the left eye. A higher rating is not available under DC 6074 for retinal detachment right eye for accrued benefits purposes. 


Compensable Evaluations for
Chondromalacia of the Right and Left Knees,
for Accrued Benefits Purposes

Service connection for the Veteran's right and left knee chondromalacia was granted in an October 2001 rating decision, and noncompensable ratings were assigned, and have remained in effect since that time.

The Veteran's right and left knee chondromalacia patella are each separately rated at zero percent or noncompensably under 38 C.F.R. § 4.71a, DC 5257. Under Diagnostic Code 5257, a 10 percent evaluation is for application for other impairment of the knee with recurrent subluxation or lateral instability which is slight. Twenty and 30 percent evaluations are provided for recurrent subluxation or lateral instability which is moderate and severe, respectively.

Separate disability ratings are possible for arthritis with limitation of motion under DCs 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97. When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98. 

The Board also notes that separate ratings under DCs 5260 limitation of flexion of a leg and 5261, limitation of extension of a leg, may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The Veteran's left and right chondromalacia is rated under Diagnostic Code 5257, the rating is not predicated on limitation of motion, but rather instability. Thus, DeLuca is not applicable. Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

Regrettably there is no medical evidence here to evaluate the Veteran's chondromalacia disorders since his unfortunate death occurred prior to the scheduling of an examination. The distant medical history back to late 2000 shows an examination revealing knee pain complaints and tenderness, normal range of motion of the knees and x-ray evidence of minimal, if any, degenerative changes, so no knee limitation of motion, and no instability of the knees. Mild crepitus was reported. 

Based on a review of the evidence, regrettably the absence thereof, the Board concludes that compensable ratings for chondromalacia of the left and right knee are not warranted for accrued benefits purposes as there is no evidence of knee pathology, specifically slight recurrent subluxation or lateral instability which would warrant a 10 percent disability rating for either knee. 

Extraschedular Consideration

The Board must also consider whether the appellant is entitled to consideration for referral for the assignment of extraschedular ratings for the Veteran's service-connected retinal detachment right eye, chondromalacia right knee and chondromalacia left knee disabilities, for accrued benefits purposes. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned during the Veteran's lifetime for his service-connected retinal detachment right eye, chondromalacia right knee and chondromalacia left knee disabilities are not inadequate in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during the Veteran's lifetime. The 30 percent rating assigned for the retinal detachment right eye contemplates his eye disease absent anatomical loss of the eye. The noncompensable evaluations for right and left chondromalacia less than even slight disability. The Veteran reportedly had surgeries for retinal detachment of the right eye in the past but the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization during the Veteran's lifetime due to his service-connected disabilities. 

In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met, for accrued benefits purposes. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected. 

A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2013). 

The total rating may be schedular or based on individual unemployability (TDIU). 38 C.F.R. § 3.22 (2013). 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the veteran's lifetime. 38 C.F.R. § 20.1106 (2013). 

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318 (2013). 

In this case, the Veteran died in August 2007. At the time of the veteran's death, he was service connected for retinal detachment right eye, rated at 30 percent disabling, and chondromalacia patella right and left knee, each noncompensably evaluated, and his combined service-connected disability evaluation was 30 percent, effective from June 2000. 

As the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, the appellant is not entitled to DIC in this case. 

The appellant's DIC claim must therefore be denied as a matter of law. As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Nonservice-Connected Death Pension Benefits

VA death benefits, including dependency and indemnity compensation (DIC) or death pension, may be paid to an eligible surviving spouse. Death pension is a payment made by VA because of a non-service connected death. 38 C.F.R. § 3.3. Receipt of death pension generally requires service by the Veteran of 90 days or more during a period of war. 38 C.F.R. § 3.3(b). 

For nonservice-connected death pension benefits the surviving spouse must be married to the veteran: 1) One year or more prior to the veteran's death; or 2) For any period of time if a child was born of the marriage, or was born to them before the marriage; or 3) prior to January 1, 2001 for veterans of the Persian Gulf War. 38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a). 

The record includes a certificate of marriage from a county in the state of Illinois. The certificate of marriage shows that the appellant and the Veteran were married in December 2006 and that the Veteran died in August 2007. Thus, the couple did not marry at least one year prior to the Veteran's death. 

In the appellant's DIC application received in November 2007, she affirmatively acknowledged that she was expecting the birth of a child from the Veteran in May 2008. In September 2009 and in May 2011, the RO requested additional financial information as well as documentation regarding the birth of the child reported by the appellant, to include a birth a birth certificate. The requested information was not forthcoming. It therefore must be concluded that no children were born to the appellant and the Veteran before or prior to his death. Consequently, although the appellant meets the criteria for status as a surviving spouse, she is not eligible for VA death pension benefits due to the timing of her marriage to the Veteran and since there is no proof of a child being borne to the appellant and Veteran. 38 U.S.C.A. § 1304; 38 C.F.R. § 3.54. 

The appellant's death pension claim must therefore be denied as a matter of law. As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis, supra.

ORDER

Entitlement to a rating in excess of 30 percent for retinal detachment right eye, status post repair, for purposes of accrued benefits is denied. 

Entitlement to a compensable rating for chondromalacia patella of the right knee, for purposes of accrued benefits is denied. 

Entitlement to a compensable rating for chondromalacia patella of the left knee, for purposes of accrued benefits is denied. 

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied. 

Entitlement to nonservice-connected death pension benefits is denied. 

REMAND

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that was proximately due to, the result of, or chronically aggravated by a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death. 38 C.F.R. § 3.312(c).

The Veteran died in August 2007.  The certificate of death shows that the immediate cause of his death was blunt head, neck, and chest trauma due to an automobile rollover mishap. It was noted that the Veteran's blood alcohol level was 0.09 percent and a significant condition contributing to his death but not resulting in the underlying cause. It was stated that the Veteran's death was an accident, and it was reported that his vehicle left the roadway, became airborne, and then rolled over into a ditch. 

At the time of the Veteran's death among his service-connected disabilities was retinal detachment right eye. The appellant asserts that the Veteran's death was due to an episode of retinal detachment which caused him to lose control of the vehicle he was driving and crash. The record shows that the Veteran had a history of surgeries for retinal detachment. The appellant indicates that an eye specialist had informed the Veteran or her that the Veteran's retina would detach and he would become blind. The appellant presents a plausible argument regarding the cause of the Veteran's death. This is keeping in mind that the certificate of death indicates that the Veteran's death was due to an accident and his blood alcohol of 0.09 is only indicated as significant condition at death. 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. The Federal Circuit Court explained that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim. Id. However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) the Federal Circuit Court also noted that, in the context of a DIC claim, 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.

Here, the appellant presents a plausible argument concerning the cause of the Veteran's death, and there is no medical opinion, including the death certificate addressing the possibility of a retinal detachment causing the Veteran to lose control of his vehicle and crash resulting in fatal injuries. The Board concludes additional medical information is required here. 

The Veteran died shortly after the August 2007 rating denial of his petition to reopen service connection claims for migraines and mechanical low back and neck pain syndrome. As a result, his death occurred before the one year period to appeal his claim, and those claims are viable for accrued benefits purposes here. If the benefit was not allowed by the RO, then the proper course of action would have been to promulgate a SOC to address whether those claims could be allowed for accrued benefits purposes. 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013). A SOC was forwarded to the appellant in June 2013 which denied accrued benefits; those benefits were limited to the Veteran's increased rating claims. Claims for service connection for migraines and mechanical low back and neck pain were not addressed. Therefore, the Board finds that a SOC on the merits of the reopening service connection for migraines and mechanical low back and neck pain for accrued benefits purposes is required and necessary for due process. 38 C.F.R. §§ 19.29. 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a SOC that addresses the claims of new and material evidence to reopen previously denied claims for service connection for migraines and mechanical low back and neck pain for accrued benefits purposes.

2. Forward the claims file to an appropriate VA medical examiner for review. After reviewing the claims file for the pertinent medical and other history, including the certificate of death, autopsy and coroner's report, police reports, and a complete copy of this remand, the examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected retinal detachment of the right eye either caused or, as is being specifically alleged, contributed substantially or materially to his death.

The term "as likely as not" means at least 50 percent probability. It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and addressing the statements the Appellant-widow submitted in support of her 
cause-of-death claim indicating that the Veteran's death may have been caused by retinal detachment. If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3. Review the record to ensure that all development directed is completed, as requested, including sending an SOC addressing claims to reopen service connection for migraines and mechanical low back and neck pain for accrued benefits purposes. Then readjudicate the claim for service connection for the cause of death on its underlying merits (de novo review). If the claim continues to be denied, send the appellant and her representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


